In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00418-CV
     ___________________________

 IN RE EDWIN HORTON WITHERSPOON


            Original Proceeding
    Trial Court Nos. 1604557, 1604567


  Before Bassel, Birdwell, and Womack, JJ.
    Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      This court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.    Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    Per Curiam

Delivered: November 18, 2019




                                         2